Citation Nr: 1341730	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear disorder, including hearing loss and otitis media.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for a total left knee replacement (left knee disability) in excess of 30 percent from July 1, 2008.

4.  Entitlement to an increased initial rating for degenerative arthritis of the right ankle, with pes cavus (right ankle disability), evaluated as 20 percent disabling prior to October 1, 2010 and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, granted service connection for left knee disability, assigned an initial 100 percent evaluation from July 31, 2007 and a 30 percent evaluation from July 1, 2008, and right ankle disability, evaluated as 20 percent disabling from July 31, 2007.  The RO also denied service connection for right ear hearing loss and tinnitus.

A September 2010 rating decision denied an extension of a temporary total rating based upon convalescence for right ankle disability, beyond September 30, 2010.  The Veteran submitted a timely notice of disagreement as to the RO's determination, and a statement of the case was issued in June 2011.  He did not perfect an appeal of this matter and it was not certified for appellate consideration.

A December 2011 rating decision granted the Veteran's claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU), effective from March 17, 2011.

Then, in a February 2012 rating decision, the RO granted a 30 percent rating for the Veteran's service-connected right ankle disability, effective from October 1, 2010.

In May 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symtoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symtoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symtoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, and Clemons, the Board has recharacterized the Veteran's right ear disorder claim as indicated on the title page.  

The matter of the Veteran's claims of service connection for a right ear disorder, including hearing loss and otitis media, and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDING OF FACT

In a signed statement, dated on May 15, 2013, prior to the promulgation of a Board decision in the appeal, the Veteran indicated that he wished to withdraw the appeal regarding his claims for increased ratings for his service-connected left knee and right ankle disabilities.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal of the issue of entitlement to a rating in excess of 30 percent for total left knee replacement from July 1, 2008, by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for dismissal of the appeal of the issue of entitlement to an initial rating in excess of 20 percent prior to October 1, 2010, and in excess of 30 percent thereafter, for degenerative arthritis of the right ankle with pes cavus, by the Veteran have been met.  38 U.S.C.A. § 7105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a signed statement, the Veteran withdrew his appeal for increased initial ratings for his service-connected left knee and right ankle disabilities.  See Veteran's May 15, 2013 signed statement (to the effect that he wished to "withdraw all issues less the issues of hearing loss of the right ear and tinnitus").  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed. 
ORDER

The claim for a rating in excess of 30 percent for total left knee replacement from July 1, 2008 is dismissed.

The claim for an initial rating in excess of 20 percent prior to October 1, 2010, and in excess of 30 percent thereafter, for degenerative arthritis of the right ankle with pes cavus, is dismissed.


REMAND

In July 2007, the RO received the Veteran's claim of service connection for right ear hearing loss and tinnitus, that was denied by the RO in the September 2008 rating decision on appeal.  

In oral testimony and written statements, including in January 2011, the Veteran contends that he was exposed to acoustic trauma on the flight deck while serving on crash crew and rescue aboard the USS TRIPOLI including while in Vietnam, that placed him in close proximity to constant aircraft engine noise.  He states that he experienced right ear bleeding in 1973 and diminished hearing since that time.  The Veteran indicates that hearing protection was provided but was inadequate due to his close proximity to the noise to which he was exposed.

Service treatment records do not reflect treatment for right ear bleeding, hearing loss, or tinnitus.  In August 2007, the National Personnel Records Center verified that the Veteran served aboard the USS TRIPOLI that was in the official waters of the Republic of Vietnam from April to May 1972.

In September 2007, the Veteran submitted a signed authorization (VA Form 21-4142) for VA to obtain records of his treatment for a right ear tube by Dr. Looney in Denison, Texas, from 2000 to 2005.  The Veteran reported treatment for right ear bleeding in service and that he was treated by Dr. Looney for the past ten years.  In a November 2007 letter to the physician, the RO requested the Veteran's medical records, but none were received.

In reaching its determination in September 2008, the RO considered the findings of an April 2008 VA audiology examination report.  The Veteran gave a history of acoustic trauma in service and a past history of occupational noise exposure as a civilian without hearing protection.  He reported that tinnitus began in his right ear about 15 years earlier.  The examiner found that the Veteran had right ear hearing loss that met VA criteria, see 38 C.F.R. § 3.385 (2013).  However, since there was no enlistment audio examination in 1972 to compare to his 1974 separation audio examination, the VA audiologist stated that "an opinion regarding hearing loss in regard to military service would be considered speculative."  

The April 2008 VA examiner's opinion is insufficient, and the Board cannot rely on this opinion to reach a determination in the Veteran's case.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

VA medical records include a July 2010 audiology clinic record reflecting that the Veteran reported having a pressure equalizing tube (PET) in his right ear for approximately 12 years without any follow up due to finances.  He denied any ear infections for the last year and believed his PET tube was patent.  An August 2010 VA ear, nose, and throat (ENT) clinic evaluation notes that the Veteran had a PET in his right ear.

A December 2010 private medical record reveals that the Veteran was evaluated by W.F. Looney, M.D., at the ENT Centers of North Texas, in Sherman, Texas, regarding hearing loss and ringing in his ears, and gave a history of acoustic trauma in service while working on a flight line.  The Veteran had an episode of serous otitis media and had a tympanostomy tube placed on the right side more than 10 years ago that was still in place and functional.  He had ear pain at times.  The assessment was chronic serous otitis media/Eustachian tube dysfunction-right with moderate mixed hearing loss.  Dr. Looney discussed with the Veteran the nature and degree of his hearing loss "as well as its relationship to his noise exposure."  The Veteran was a candidate for hearing aids and was advised to avoid loud noise and return in six months.  

A January 2011 VA audiology examination report reveals indicates that the Veteran had a PE tube in his right ear for more than 10 years.  The examiner diagnosed right ear hearing loss that was less likely than not a result of noise exposure during military service.  The audiologist's rationale was that the Veteran's hearing was within normal limits for rating purposes during military service.  The Veteran did not report, and the examiner did not address, his complaint of right ear bleeding in service, nor did the VA examiner did address Dr. Looney's December 2010 record.

During his May 2013 Board hearing, the Veteran testified that, during the summer of 1973, he served aboard the USS TRIPOLI in a Vietnamese harbor, working on crash crew rescue on the flight deck when he experienced sudden right ear bleeding for which he was seen in sick bay.  See Board hearing transcript at page 4.  At the time, he was not using hearing protection (ear muffs) that was only used when he was actually under an aircraft.  Id. at 5.  The Veteran was told that his ear "ruptured".  Id. at 6.  A physician cleaned his ear and applied medication with cotton and the Veteran did not return to sick bay again, but continued to have constant right ear complaints, including ringing and irritation, that he shared with his buddies.  Id.  at 7-8.  

The Veteran did not report having an ear injury when examined for separation because he had the same problems as after the initial injury, that is, itching, crusting, and ringing.  Id. at 10.  Approximately four or five years after discharge, he was treated by Dr. Lilly for ear pain and infections.  Id. at 11.  The physician found the Veteran's right ear infected and swollen and treated it with antibiotics.  Id. at 11-12.  Dr. Lilly also inserted an ear tube that was still in place and allowed the ear to drain properly and avoid fluid build-up and infections.  Id. at 12-13.  The Veteran complained of tinnitus at that time.  Id. at 14.  He said that he was told he currently had a big scar on his eardrum.  Id. at 9

The Veteran denied post service noise exposure and worked delivering newspapers.  Id. at 12.  He denied any right ear problems prior to the summer of 1973 and believed that working on the flight deck caused his right ear problems.  Id. at 14.  The Veteran continued to regularly get right ear infections that were treated by VA with antibiotics.  Id. at 15.  His wife noticed his hearing loss since they were married in the late 1970s or early 1980s.  Id. at 19.

During the Veteran's Board hearing, his representative argued that the basis of the Veteran's right ear hearing loss were infections and a possible ruptured ear drum that caused the right ear bleed.  Id. at 16.  The representative argued that the Veteran's claim was more accurately characterized as an ear injury that impaired his hearing and included otitis media.  Id.   

While there is no evidence of in-service treatment or treatment a few years after discharge, the Board considers the Veteran's account of his right ear problem in service and post service treatment competent and credible, and concedes that the treatment occurred.  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007

Given the Veteran's testimony and verified service aboard the USS TRIPOLI, and the insufficiency of the April 2008 VA examiner's opinion, as well as the December 2010 record from Dr. Looney regarding the effect of noise exposure on hearing loss, and the January 2011 VA examiner's failure to address this record, the Board concludes that he should be afforded a new VA examination by a physician with expertise to determine the etiology of any currently diagnosed right ear disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. at 79.  See also Jones v. Shinseki, supra.

Additionally, the agency of original jurisdiction (AOJ) has not yet had the opportunity to consider the Veteran's recharacterized right ear issue on appeal.

Further, in a July 2009 VA Form 21-4142, the Veteran requested that VA obtain "all records" of his treatment for "illness" by John F. Psutka, M.D.  The Board is unable to find evidence that the records were requested.  In a March 2011 signed statement, Dr. Psutka indicated that he was the Veteran's primary care physician and noted treatment for right ankle disability, but did not provide records of the Veteran's treatment.  The Board believes that efforts should be made to obtain these medical records.  38 C.F.R. § 3.159(c)(4) (2013).

Medical records regarding the Veteran's treatment by Dr. Looney at the ENT Centers of North Texas, and at the VA Sherman Community Based Outpatient Clinic (CBOC) and the North Texas Health Care System (HCS)-Dallas, Texas, dated since November 2011, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment by John F. Psutka, M.D., 1284, W. Van Alstyne Pkwy, P.O. Box 2135, Van Alstyne, TX 75495-2135, and W.F. Looney, M.D., ENT Centers of North Texas, 2600 N US Hwy 75, Sherman, TX 75090; and at the VA Sherman CBOC and North Texas HCS-Dallas, dated since November 2011, and from any additional VA or non VA medical provider identified by him. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

2. Thereafter, schedule the Veteran for an appropriate VA examination performed by a physician with expertise (preferably an otolaryngologist/ENT specialist) to ascertain the nature and etiology of any current right ear disorder found to be present.  The claims file should be made available to the examiner for review in connection with the examination.  A complete history of the claimed right ear disorder should be obtained from the Veteran, including a history of noise exposure.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The examiner should be advised that the Board has found as credible the Veteran's account of experiencing bleeding from his right ear while aboard the USS TRIPOLI in Vietnam harbor in mid 1973.

a. The examiner should offer diagnoses as they pertain to the right ear and an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any right ear disorder, including hearing loss, otitis media, or another ear disability, had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, including exposure to acoustic trauma while serving on the flight deck of the USS TRIPOLI.

b. All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, and post-service diagnosis of right ear hearing loss and otitis media, reflected in the private and VA treatment records, and the December 2010 record from Dr. Looney.

3. Then, adjudicate the Veteran's claim for service connection for a right ear disorder, including otitis media and hearing loss, and readjudicate his claim for service connection for tinnitus, in light of the additional evidence.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs
 

